Citation Nr: 0103494	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  97-27 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Evaluation in excess of 10 percent for residuals of 
contusion of the left lower extremity with tender scar.

2.  Evaluation of residuals of contusion of left lower 
extremity with sensory loss adjacent to scar, currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to July 
1996, and the record indicates that he has service in the 
National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Seattle, Washington 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the March 1997 rating decision, the RO granted service 
connection for residual of injury, left leg numbness and scar 
and assigned a noncompensable evaluation under Diagnostic 
Code 7805.  The veteran and his representative appeared at a 
hearing before a hearing officer at the RO in October 1997.  
In an April 1998 rating decision, the RO recharacterized the 
veteran's residual of injury to the left leg with numbness 
and scar as residual of contusion of the left leg and 
assigned a 10 percent evaluation under Diagnostic Codes 7899-
7804.  

In August 1999, the Board REMANDED this issue to the RO for 
further development.  In a March 2000 rating decision, the RO 
continued the 10 percent evaluation for residuals of 
contusion of the left lower extremity with tender scar under 
Diagnostic Code 7804 and granted service connection for 
residuals of contusion of left lower extremity with sensory 
loss adjacent to scar assigning a noncompensable evaluation 
under Diagnostic Code 8522 effective to July 4, 1996.  
The Board finds that as these evaluations arose from the RO's 
March 1997 rating decision granting a noncompensable 
evaluation for residual of injury of the left leg, numbness 
and scar and the veteran has continually addressed both the 
scar and the numbness in his notice of disagreement and 
substantive appeal, that the Board has jurisdiction of both 
issues.  see Machado v. Derwinski, 928 F.2d 389, 391 (Fed. 
Cir. 1991). 

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his residuals of contusion of left 
lower extremity to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000).  The RO found that the case did not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

The attention of the RO is directed to evidence received at 
the Board in December 2000 and January 2001, apparently 
pertaining to claims denied in rating decision of September 
2000, involving an separate disability and a temporary total 
rating based on a period of hospitalization.


FINDINGS OF FACT

1.  A well-healed scar of the left lower extremity has been 
manifested by hyperesthesia and tenderness to very light 
touch. 

2.  The veteran's paresthesia of an area lateral to the 
tibial plateau anterior to the knee of the left lower 
extremity has been manifested by evidence of a ovoid patch of 
subjective decreased sensation to pinprick, light touch and 
temperature sense and objective evidence of nontenderness to 
light and deep palpation.


CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 10 percent for 
residuals of contusion of left lower extremity with tender 
scar have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), Pub. L. No. 106-475 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7); 38 C.F.R.§§ 4.7, 4.71a, 4.118, 
Diagnostic Codes 5260, 5261, 5262, 7804 (2000).

2.  The criteria for a compensable evaluation for residuals 
of contusion of left lower extremity with sensory loss 
adjacent to scar have not been met.  38 U.S.C.A. § 1155(West 
1991); Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 
114 Stat. 2096), Pub. L. No. 106-475 (2000) (to be codified 
at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 4.7. 4.10, 4.40, 
4.45, 4.124a, Diagnostic Code 8522 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher 
evaluations for his residuals of contusion of the left lower 
extremity with tender scar and sensory loss adjacent to scar.  
The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (2000).  With respect to 
the above issues, the Board has continued such issues as 
entitlement to increased evaluations.  The veteran is not 
prejudiced by the naming of these issues.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issues have been phrased.  It also appears that the Court has 
not provided a substitute name for this type of issue.  As 
the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the veteran in 
considering the issues as entitlement to higher evaluations 
on appeal from the initial grant of service connection.  See 
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).   

The Board notes that the veteran has been recently examined 
and his medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met. 

I.  Background

Service medical records reveal that the veteran fell on a 
rock during training sustaining a 3-inch abrasion to his left 
lower leg.  Thereafter he was seen complaining of swelling 
and a contusion was noted on the left lower extremity.  There 
was good range of motion and sensory skills.  The assessment 
was subcutaneous/subdermal hematoma.  The veteran was placed 
on profile of no running, jumping, marching, squatting, or 
standing on leg more than 20 minutes.  At a June 1995 
periodical examination, an area of decreased sensation 
described as hypoesthesia of the left lower extremity was 
noted next a scar.  At his May 1996 separation examination, 
the veteran reported numbness in his left lower leg following 
trauma. 

At a November 1996 VA examination, the veteran complained of 
a nerve injury to the left shin after hitting a rock.  The 
examiner noted that the area of nerve hypoesthesia was 
located lateral and inferior to the rock injury, that there 
was only pressure sensation, and was otherwise asymptomatic.  
On evaluation, the examiner described a small wormlike scar 
just medial to the midline of the tibia on the left lower 
extremity measuring 3.5 cm in length.  The examiner noted 
that when this area was hit with a pinwheel there was no 
sensation at all, but when the scar was hit, there was 
shooting radicular pain off to the left side.  The examiner 
stated that there was area below the scar measuring 11.5 cm 
by 10.25 cm over the anterior tibial surface which had 
pinwheel sensory level of 0, but beyond this area there was 
pinwheel sensory level of 10 on a 0 to 10 scale.  There was 
no effusion and normal range of motion of the ankles.  The 
diagnoses included hypoesthesia secondary to small scar in 
wound on the anterior tibial surface just below the knee of 
the left lower extremity.  In a March 1997 rating decision, 
the RO granted service connection for residual of injury of 
left leg, numbness and scar and assigned a noncompensable 
evaluation under Diagnostic Code 7805.

At his October 1997 hearing, the veteran testified that the 
scar on his left lower leg was very tender and he experienced 
shooting pain in the scar is touched.  He also testified that 
he has an area of numbness left of the scar.

At a February 1998 VA examination, the veteran complained of 
severe pain in the scar of the left lower leg if bumped or 
touched and an area of decreased sensation next to the scar.  
On evaluation, there was a 4 x 2 cm scar at the proximal 
medial left tibial spine and the veteran displayed mild to 
moderate guarding and withdrawal with deep palpation of the 
scar.  There was decreased sensation to light touch at the 
site of the scarring residuals on the left compared to the 
right.  Gait was not antalgic and heel and toe walking was 
symmetrical.  The diagnoses included scar paresthesia 
postcontusion.  The examiner noted that the veteran had 
subjective discomfort on palpation with limited confirmation 
of subjective residuals rated as mild to moderate.  There was 
no objective loss of function or strength.

In an April 1998 rating decision, the RO increased the 
veteran's evaluation to 10 percent for residuals of contusion 
of the left leg under Diagnostic Code 7804.   

At a February 2000 VA examination, the veteran reported that 
he had a patch of numbness and some tingling laterally to the 
impact scar and that there was tenderness to light touch 
along the area of the scar itself.  The veteran denied focal 
weakness of his left lower leg.  On evaluation, a singular 
2.5-cm well-healed scar inferior to the anteromedial aspect 
of the knee was noted.  The area of the scar was exquisitely 
hyperesthetic and tender to very light touch.  However, an 
adjoining area, described as an ovoid patch of subjective 
decreased sensation to pinprick, light touch, and temperature 
sense, was nontender to light and deep palpation.  The 
examiner noted that this was an isolated area of hypoesthesia 
located lateral to the tibial plateau, inferior to the 
anterior knee.  There was no decreased vibratory sense or 
joint proprioceptive sense in the distal lower extremities, 
and temperature and pinprick sense were intact outside the 
above described area.  The impression was persistent 
subjective sensory compromise lateral to the area of impact 
with examination findings consistent with functional or 
traumatic compressive or lesion of the left lateral cutaneous 
nerve of the calf.  The examiner opined that given the level 
of the veteran's left leg discomfort and the lack of motor 
findings to suggest accompanying common peroneal nerve 
compromise, this peripheral neurological problem would be 
classified as nondebilitating.  

In a March 2000 rating decision, the RO continued the 10 
percent evaluation for residuals of contusion of left lower 
leg with tender scar and awarded service connection for 
residuals of contusion of left lower extremity with sensory 
loss adjacent to scar, assigning a noncompensable evaluation 
under Diagnostic Code 8522.   

II.  Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38  C.F.R. § 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  


I.  Contusion with scar

The veteran currently has a 10 percent rating under 
Diagnostic Code 7804 for a tender scar as residual of 
contusion of the left lower extremity.  Under the criteria 
set forth in the Schedule for Rating Disabilities, a 10 
percent evaluation is warranted for a scar which is tender 
and painful on objective demonstration.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2000).  The maximum evaluation 
for a tender and painful scar is 10 percent.  According to 
Diagnostic Code 7805, other scars are rated under the 
limitation of function of the area affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2000).  Here, the area 
affected is the left lower leg under the knee.  Under 
Diagnostic Codes 5260, a 10 percent evaluation is warranted 
for limitation of flexion of the knee to 45 degrees or 
limitation of extension of the knee to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2000).  A 10 percent 
evaluation is warranted for malunion of/impairment of the 
tibia and fibula with slight knee or ankle disability.  
Malunion of/impairment of the tibia and fibula with moderate 
knee or ankle disability is required for a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2000).    

In the instant case, the veteran has stated that he does not 
have any problems with his left leg other than the pain when 
the scar is touched.  Moreover, while the VA examiners note 
tenderness of the scar to very light touch, there was no 
objective evidence of loss of function or strength.  As there 
is no functional loss, DeLuca v. Brown,  8 Vet. App. 202 
(1995), is not applicable.  To the extent the appellant may 
be seeking an evaluation in excess of 10 percent, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.
  
The veteran is competent to assert that his disability 
warrants a higher rating.  However, the physicians' expertise 
puts them in a better position to determine the extent of the 
disability.  Under Diagnostic Code 7804, the veteran is 
receiving the maximum evaluation, and thus an evaluation in 
excess of 10 percent is not available.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Accordingly, the Board concludes that 
an evaluation in excess of 10 percent for tender scar as 
residual of contusion of the left lower extremity.


II.  Contusion with loss of sensation

The schedule for rating neurological conditions and 
convulsive disorders, 38 C.F.R. § 4.124a, in pertinent part 
states that neurological diseases and their residuals may be 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  The term 
"incomplete paralysis," with this and other
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

As noted above, the veteran's paresthesia of an area of the 
left lower extremity has been rated under Diagnostic Code 
8522, which involves the nerve (superficial peroneal nerve).  
A noncompensable evaluation may be assigned for mild 
incomplete paralysis of this nerve.  A 10 percent evaluation 
may be assigned for moderate incomplete paralysis of the 
musculocutaneous nerve.  A 20 percent evaluation requires 
severe incomplete paralysis.  A 30 percent evaluation 
requires complete paralysis with eversion of the foot 
weakened.  38 C.F.R. § 4.124a, Code 8522 (2000).

The veteran has complained of numbness and tingling in the 
area of the left extremity near the knee and around the scar.  
The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Board attaches far more probate weight to the 
observations and opinions of competent medical professional 
when evaluating the evidence.  The Board finds that the 
specific findings and opinion of a competent medical 
professional are more probative of the degree of impairment 
than the veteran's lay opinion.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The evidence of record indicates the 
veteran's neurologic dysfunction primarily involves numbness 
and decreased sensation.  Thus, the disorder is wholly 
sensory.   At the most recent examination, the examiner 
opined that this peripheral neurologic problem was 
nondebilitating.

The Board notes that the Schedule of ratings for diseases of 
peripheral nerves states that when the involvement is wholly 
sensory, the rating should be for the mild, or at most, 
moderate degree.   Based on the above findings, the Board 
concludes that a compensable evaluation is not warranted.  
While the examiners noted a decrease in sensory perception in 
a small area of the left leg lateral to the tibial plateau, 
inferior to the anterior knee, there were no findings of 
organic changes or any indication of significant pain, 
weakness, fatigue of the left leg muscles, or incoordination 
of the muscles of left side of the veteran's left leg.  
Moreover, the veteran's statements and testimony do not 
reflect a level of moderate impairment.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against a compensable evaluation for residuals of contusion 
of left lower extremity with sensory loss adjacent to scar 
and the appeal is denied.


ORDER

An increased evaluation for residual of contusion of the left 
lower extremity with tender scar is denied.  A compensable 
evaluation for residual of contusion of left lower extremity 
with sensory loss adjacent to scar is denied.  



		
	JOAQUIN AGUAYO-PERELES  
	Member, Board of Veterans' Appeals

 

